                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                      )
          Plaintiff,                           )
                                               )
       vs.                                     )   CAUSE NO. 1:19-cr-0029-JRS-DML
                                               )
JSHAUN TRICE,                                  )                         - 01
TERRENCE STUM,                                 )                         - 02
DEMETRICK HOLDER,                              )                         - 03
DARRYL ALLEN,                                  )                         - 04
ERIC BARD,                                     )                         - 05
KELVIN WASHINGTON,                             )                         - 07
GERALD HOSKINS,                                )                         - 08
ADRIAN MYLES,                                  )                         - 10
CHRISTOPHER HILL,                              )                         - 11
ROBERT HADLEY,                                 )                         - 12
DANNY JENKINS,                                 )                         - 13
JAMES GIBSON,                                  )                         - 15
CARLO PAYNE,                                   )                         - 16
STEVEN SAVAGE,                                 )                         - 19
           Defendants.                         )


                 COURTROOM MINUTE FOR FEBRUARY 14, 2019
               HONORABLE DORIS L. PRYOR, MAGISTRATE JUDGE

       The parties appear for an initial appearance on the indictment filed on January 31, 2019.

Defendants Trice, Stum, Holder, Allen, Bard, Washington, Hoskins, Myles, Hill, Hadley,

Jenkins, Gibson, Payne and Savage appeared in person and by FCD counsel William Dazey and

Michael Donahoe. Government represented by AUSA Peter Blackett and Michelle Brady.

USPO represented by Ryan Harrold.

       Financial affidavit approved for the above named defendants. Counsel appointed.

       Charges, rights and penalties were reviewed and explained.

       Defendants waived formal arraignment and reading of the indictment.
       Government orally moved for pretrial detention and hearings were scheduled as follows:

       1. Defendants Trice, Stum, Holder, Allen, Bard, and Washington will be seen on
          February 19, 2019 at 9:00 a.m. in courtroom 243 before the criminal duty
          magistrate judge.

       2. Defendants Hoskins, Myles, Hill, Hadley, Gibson, and Savage will be seen on
          February 19, 2019 at 1:00 p.m. in courtroom 243 before the criminal duty
          magistrate judge.


       Parties are to notify the issue of release or detention becomes ripe for Defendants Jenkins

and Payne.

       Government moved for the defendants to submit to a urinalysis and the same granted.

       Government moved to unseal this cause of action and the same granted.

       Counsel jointly moved for the release of the Pretrial Services Report for Defendants Trice,

Stum, Holder, Allen, Bard, Washington, Hoskins, Myles, Hill, Hadley, Jenkins, Gibson, Payne

and Savage. The Court granted the motion, subject to the terms set forth by separate Order.

       Defendants Trice, Stum, Holder, Allen, Bard, Washington, Hoskins, Myles, Hill, Hadley,

Jenkins, Gibson, Payne and Savage remanded to the custody of the U.S. Marshals pending further

proceedings before the court.



        Date: 2/15/2019




Distribution:

all ECF-registered counsel of record via email generated by the court’s ECF system
